Case 1:19-cr-00117-JPH-DML Document 61 Filed 07/30/21 Page 1 of 9 PageID #: 237




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                                Case No. 1:19-cr-117-JPH-DML-01

                                                          ORDER       ON     MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  TRAMALE HOOSER                                          (COMPASSIONATE RELEASE)




        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motion is:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:19-cr-00117-JPH-DML Document 61 Filed 07/30/21 Page 2 of 9 PageID #: 238




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:19-cr-00117-JPH-DML
                                                       )
 TRAMALE HOOSER,                                       ) -01
                                                       )
                               Defendant.              )

                                              ORDER

        Defendant Tramale Hooser has filed a motion seeking compassionate release under § 603

 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkt. 45. Mr. Hooser

 seeks immediate release from incarceration because of the COVID-19 pandemic. For the reasons

 explained below, his motion is DENIED.

 I.     Background

        In 2019, Mr. Hooser was sentenced to 120 months of imprisonment and 5 years of

 supervised release after he pled guilty to one count of possession with intent to distribute 50 grams

 or more of methamphetamine (actual), in violation of 21 U.S.C. § 841(a)(1). Dkts. 37, 38. The

 Court ordered that the sentence of imprisonment would run consecutively to any sentence imposed

 in another pending case in the Central District of Illinois. Dkt. 38. Mr. Hooser is currently serving

 his sentence at FCI Elkton in Lisbon, Ohio. See https://www.bop.gov/inmateloc/ (last visited July

 30, 2021). His anticipated release date (with good-conduct time included) is September 10, 2027.

 Id.

        The Court appointed CJA counsel to represent Mr. Hooser, dkt. 47, and appointed counsel

 filed a motion seeking a sentence reduction under § 3582(c)(1)(A), arguing that Mr. Hooser's



                                                  2
Case 1:19-cr-00117-JPH-DML Document 61 Filed 07/30/21 Page 3 of 9 PageID #: 239




 health conditions combined with the COVID-19 pandemic to create extraordinary and compelling

 reasons warranting his immediate release from incarceration, dkt. 45. The United States responded

 in opposition, dkt. 50, and Mr. Hooser replied, dkt. 51. After Mr. Hooser's motion was ripe, the

 Court directed the United States to provide information about whether Mr. Hooser had received or

 been offered the COVID-19 vaccine. Dkt. 55. In response, the United States filed a medical record

 showing that Mr. Hooser had refused the opportunity to receive the Moderna COVID-19 vaccine

 on April 6, 2021. Dkt. 58-1. The Court then ordered Mr. Hooser to show cause why the Court

 should not deny his motion because the COVID-19 pandemic no longer presented an extraordinary

 and compelling reason for his release. Dkt. 59. Mr. Hooser filed a response to the show-cause

 Order. Dkt. 60. Thus, his motion is ripe for decision.

 II.    Legal Standard

        The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, the court may "reduce a prison

 sentence if, 'after considering the factors set forth in section 3553(a) to the extent that they are

 applicable,' it finds 'extraordinary and compelling reasons warrant[ing] such a reduction.' 18

 U.S.C. § 3582(c)(1)(A)." United States v. Sanders, 992 F.3d 583, 587 (7th Cir. 2021) (quoting 18

 U.S.C. § 3582(c)(1)(A)). The Seventh Circuit has held that a court has broad discretion in

 determining what constitutes "extraordinary and compelling reasons" under the statute. United

 States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). "The movant bears the burden of

 establishing 'extraordinary and compelling reasons' that warrant a sentence reduction." United

 States v. Newton, 996 F.3d 485, 488 (7th Cir. 2021).




                                                  3
Case 1:19-cr-00117-JPH-DML Document 61 Filed 07/30/21 Page 4 of 9 PageID #: 240




 III.   Discussion

        Mr. Hooser argues that he has established extraordinary and compelling reasons for release

 because he has various medical conditions (including obesity, chronic lung disease, and

 hypertension) that place him at risk for having a severe illness if infected with COVID-19 and he

 cannot adequately protect himself from being reinfected while incarcerated. See dkts. 45, 51. He

 also argues that the sentencing factors in § 3553(a) favor release, emphasizing that the COVID-19

 pandemic has caused him to re-prioritize his life, he would like to spend more time with his family,

 he has medical conditions that hamper his ability to live a normal lifestyle, and he will live with

 his family if released. See dkt. 45. In response to the Court's direction, the United States submitted

 evidence showing that Mr. Hooser was offered the Moderna COVID-19 vaccine in April 2021 but

 declined the opportunity to receive the vaccine. Dkt. 58-1. It also argues that Mr. Hooser would

 be a danger to the community if released and that the § 3553(a) factors weigh against release. Dkt.

 50.

        In response to the Court's show-cause Order, Mr. Hooser's counsel offered various reasons

 for Mr. Hooser's decision to decline the vaccine. Dkt. 60. He represents that Mr. Hooser has

 concerns about the safety of the vaccines authorized for use in the United States and argues that

 Mr. Hooser should not be punished for choosing to wait for a vaccine that uses older, more familiar

 technologies that are less likely to cause side effects, such as Novavax's pending vaccine. Id. He

 represents that Mr. Hooser's fears are compounded by the fact that none of the vaccines in the

 United States have been fully approved by the FDA. Id. He represents that Mr. Hooser is concerned

 that the clinical trials conducted by Pfizer, Moderna, and Johnson & Johnson are not as rigorous

 as they should be and that the regulatory process is bowing to political pressures and fears about

 the pandemic. Id. He represents that Mr. Hooser is concerned with the potential side effects of



                                                   4
Case 1:19-cr-00117-JPH-DML Document 61 Filed 07/30/21 Page 5 of 9 PageID #: 241




 receiving a vaccine, including myocarditis. Id. He represents that Mr. Hooser is concerned that he

 cannot sue any of the major manufacturers if he develops a rare, serious side effect, but instead

 could only be compensated through the Countermeasures Injury Compensation Program. Id. He

 represents that Mr. Hooser is wary of vaccines because the United States government has a sordid

 history of medical experimentation on prisoners and African Americans. Id. Finally, he represents

 that Mr. Hooser does not believe he would be safe from COVID-19 if he received one of the

 currently authorized vaccines because he is obese and has other medical conditions. Id.

        Mr. Hooser has not presented any evidence that he declined the vaccine for any of the

 above-stated reasons. Regardless, the question is not whether Mr. Hooser has presented a good

 enough reason for declining the vaccine. He is, of course, free to refuse the vaccine. The question

 the Court faces is whether extraordinary and compelling reasons support his immediate release.

 They do not.

        Three vaccines are being widely distributed in the United States, including the Moderna

 vaccine that Mr. Hooser was offered. Although no vaccine is perfect, the CDC has recognized that

 mRNA vaccines like the Moderna vaccine are effective at preventing COVID-19 and that COVID-

 19    vaccination      prevented     most     people      from     getting    COVID-19.        See

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/work.html (last visited July

 30, 2021). The CDC also reports that the COVID-19 vaccines authorized for use in the United

 States offer protection against most variants currently spreading in the United States. Id. The

 vaccines are not 100% effective, and some vaccinated people may still get sick. Id. The CDC

 reports, however, that mRNA COVID-19 vaccines have been shown to provide protection against

 severe illness and hospitalization among people of all ages eligible to receive them, including

 people 65 years and older who are at higher risk of severe outcomes from COVID-19. Id. And,



                                                 5
Case 1:19-cr-00117-JPH-DML Document 61 Filed 07/30/21 Page 6 of 9 PageID #: 242




 while the vaccines do produce some side effects (including myocarditis), the CDC has found that

 the    vaccines      are    safe     and     that     serious     side    effects     are     rare.    See

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/safety/safety-of-vaccines.html (last visited

 July 30, 2021).

         COVID-19 vaccines have also been made widely available within the BOP, including at

 FCI Elkton. Indeed, Mr. Hooser was offered the opportunity to receive the vaccine. In addition,

 more than three-quarters of the inmates at FCI Elkton 1 have now been fully inoculated against

 COVID-19,         which    should      provide      some     protection     to      Mr.     Hooser.    See

 https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness/work.html (last visited July

 30, 2021) ("In addition to providing protection against COVID-19, there is increasing evidence

 that COVID-19 vaccines also provide protection against COVID-19 infections without symptoms

 (asymptomatic infections). COVID-19 vaccination can reduce the spread of disease overall,

 helping protect people around you."). This widespread vaccination effort appears to be meeting

 with some success, as evidenced by the fact that FCI Elkton currently has no active COVID-19

 infections among inmates. See https://www.bop.gov/coronavirus/ (last visited July 30, 2021).

         Recently, the U.S. Court of Appeals for the Seventh Circuit held that COVID-19 could not

 be an extraordinary and compelling reason for release for an inmate who had declined the vaccine

 without an adequate medical justification. See United States v. Broadfield, __ F.4th __, No. 20-

 2906, 2021 WL 3076863 (7th Cir. July 21, 2021). In so holding, the court reasoned, "[F]or the

 many prisoners who seek release based on the special risks created by COVID-19 for people living

 in close quarters, vaccines offer far more relief than a judicial order. A prisoner who can show that


         1
           As of July 30, 2021, the BOP reports that 1104 inmates at FCI Elkton have been fully inoculated
 against COVID-19. See https://www.bop.gov/coronavirus/ (last visited July 30, 2021). It also reports that a
 total of 1380 inmates are housed at FCI Elkton, including inmates at the low-security satellite prison. See
 https://www.bop.gov/mobile/about/population_statistics.jsp (last visited July 30, 2021).

                                                     6
Case 1:19-cr-00117-JPH-DML Document 61 Filed 07/30/21 Page 7 of 9 PageID #: 243




 he is unable to receive or benefit from a vaccine may still turn to this statute, but, for the vast

 majority of prisoners, the availability of a vaccine makes it impossible to conclude that the risk of

 COVID-19 is an 'extraordinary and compelling' reason for immediate release." Id. at *2. Moreover,

 the court concluded that "[t]he federal judiciary need not accept a prisoner's self-diagnosed

 skepticism about the COVID-19 vaccines as an adequate explanation for remaining unvaccinated,

 when the responsible agencies all deem vaccination safe and effective." Id.

        Given the reasoning of Broadfield and absent evidence that the vaccine is medically

 contraindicated for Mr. Hooser, the Court declines to find that the risks he faces from the COVID-

 19 pandemic are an extraordinary and compelling reason warranting a sentence reduction. See

 United States v. Sigers, No. 3:17-cr-40-RLY-MPB-13, dkt. 647 (S.D. Ind. Apr. 19, 2021) (finding

 no extraordinary and compelling reason where defendant had conditions that increased risk of

 severe COVID-19 symptoms but declined vaccine without giving explanation); see also United

 States v. Tello, No. 4:18-CR-7, 2021 WL 2005792, at *7 (E.D. Tex. May 18, 2021) (a prisoner

 "cannot be heard to complain about the dangers of COVID-19 in prison and then fail to take the

 available measures to mitigate the risk, such as being vaccinated"); United States v. Garcia, No.

 14-CR-20035, 2021 WL 1499312, at *4 (C.D. Ill. Apr. 16, 2021) ("Courts across the country

 appear to have consistently ruled that an inmate's refusal of a COVID-19 vaccine weighs against

 a finding of extraordinary and compelling circumstance to justify relief."); United States v.

 Lohmeier, No. 12 CR 1005, 2021 WL 365773, at *2 (N.D. Ill. Feb. 3, 2021) ("In declining

 vaccination (twice), [Defendant] declined the opportunity to reduce his exposure to COVID-19

 dramatically; he cannot reasonably expect that prolonging his risk by declining vaccination will

 be rewarded with a sentence reduction.").




                                                  7
Case 1:19-cr-00117-JPH-DML Document 61 Filed 07/30/21 Page 8 of 9 PageID #: 244




        Because Mr. Hooser has not shown an extraordinary and compelling reason warranting a

 sentence reduction, the Court need not discuss at length whether the § 3553(a) factors favor

 release. See United States v. Ugbah, __ F.4th __, No. 20-3073, 2021 WL 3077134, at *2 ("The

 § 3553(a) factors need be discussed only 'to the extent they are applicable'—all a district judge

 need do is provide a sufficient reason for the decision. One good reason for denying a

 [compassionate release motion] is enough; more would be otiose."). The Court concludes,

 however, that they do not favor release. When he was arrested, Mr. Hooser possessed a significant

 amount of methamphetamine, more than $1,000 in cash, and multiple cell phones. Dkt. 34 at 3. He

 has multiple prior felony convictions, including convictions for mob action, aggravated discharge

 of a firearm, forgery, being a felon in possession, and drug offenses. Id. at 5–8. He has served only

 a small portion of his 120-month sentence and is not due to be released for more than 6 years. The

 Court recognizes that Mr. Hooser has some medical conditions that impact his quality of life and

 that he will have family support if released. While it is admirable that Mr. Hooser wishes to re-

 prioritize his life and spend more time with his family, releasing him from incarceration now would

 not reflect the seriousness of the offense, promote respect for the law, or provide just punishment

 for the offense. Moreover, while the Court is sympathetic to the risks that inmates like Mr. Hooser

 face from COVID-19, it cannot find that the current magnitude of the risk presented by COVID-

 19 supports releasing him from incarceration at this time. See United States v. Saunders, 986 F.3d

 1076, 1078 (7th Cir. 2021) (affirming denial of motion for compassionate release where district

 court found that § 3553(a) factors weighed against release despite COVID-19 risk because

 defendant committed serious offense and had only served one-third of sentence); United States v.

 Ebbers, No. S402-CR-11443VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (in evaluating

 a motion for compassionate release, the court should consider whether the § 3553(a) factors



                                                  8
Case 1:19-cr-00117-JPH-DML Document 61 Filed 07/30/21 Page 9 of 9 PageID #: 245




 outweigh the "extraordinary and compelling reasons" warranting compassionate release, and

 whether compassionate release would undermine the goals of the original sentence).

 IV.    Conclusion

        For the reasons stated above, Mr. Hooser's motion for compassionate release, dkt. [45], is

 denied.

 SO ORDERED.
 Date: 7/30/2021




 Distribution:

 All Electronically Registered Counsel




                                                9
